IN THE SUPREME COURT OF MISSISSIPPI

                       NO. 2017-CA-00013-SCT

MISSISSIPPI SAND SOLUTIONS, LLC

v.

BESSIE OTIS, SHERRY FISHER, CONNIE
FISHER WALKER, DENNIS ROY HOLMES,
ROBBIE JEAN HOLMES WARE, MAGGIE
FISHER, GREG COOPER, SHIRLEY FISHER
GRAY, HORACE DARRYL FISHER, DERRICK
FISHER, RAY W. FISHER, SR., LARRY FISHER,
MICHAEL C. FISHER, SR., CORNELIUS FISHER,
SR., DIANE FISHER WILLIAMS, SHARON
FISHER HILL, SHEILA FISHER KEYS,
BRIDGETT WINTERS, LEDORIA FISHER
BALDWIN, JOHNNY L. WRIGHT, JAMES
FISHER, JR., JIMMY L. WRIGHT, MEMBSEY
FISHER, DECEASED, AND MAGGIE FISHER,
DECEASED


DATE OF JUDGMENT:              08/01/2016
TRIAL JUDGE:                   HON. JANE R. WEATHERSBY
TRIAL COURT ATTORNEYS:         KEVIN E. GAY
                               JOHN MOONEY
                               KENNETH B. RECTOR
COURT FROM WHICH APPEALED:     WARREN COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANT:        KENNETH B. RECTOR
ATTORNEY FOR APPELLEES:        KEVIN E. GAY
NATURE OF THE CASE:            CIVIL - REAL PROPERTY
DISPOSITION:                   AFFIRMED - 05/17/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:


     BEFORE KITCHENS, P.J., BEAM AND CHAMBERLIN, JJ.

     CHAMBERLIN, JUSTICE, FOR THE COURT:
¶1.    Mississippi Sand Solutions, LLC (“MSS”) appeals the Warren County Chancery

Court’s decree that MSS does not have an easement of any type across property owned by

a group of heirs, the “Fisher Property.” MSS’s predecessors used the alleged easement

across the Fisher Property to access another parcel of land from which they mined gravel and

sand throughout the years. The Fisher heirs, who owned the Fisher Property, claimed that

this access was by permission, evidenced by lease agreements with MSS’s predecessors. As

a result, the Fisher heirs filed a declaratory action against MSS, seeking to have the alleged

easement declared invalid. After a trial, the chancellor ruled that MSS did not have an

easement across the Fisher Property. MSS now appeals. Given the standard of review and

the sufficient evidence in the record, we affirm the chancellor’s judgment.

                       FACTS AND PROCEDURAL HISTORY

¶2.    The parcel of land subject to this suit is a 99-acre tract in Warren County, Mississippi.

Membsey and Maggie Fisher purchased the Fisher Property in 1935. To the east, the Fisher

Property is bordered by a tract of land that is owned by C.J. Fisher (the “C.J. Fisher

Property”). To the west, the Fisher Property is bordered by a parcel of land that was

purchased by MSS in 2014 (the “MSS Property”).

¶3.    C.J. Fisher Drive is a private road that runs westerly from Mississippi Highway 27

across the C.J. Fisher Property. The road continues from the C.J. Fisher Property across the

Fisher Property and into the MSS Property. The use of the portion of C.J. Fisher Drive that

crosses the Fisher Property is the subject of the easement dispute on appeal. Unless

otherwise noted, our reference to C.J. Fisher Drive is that portion of the road which crosses



                                               2
the Fisher Property.

¶4.    The Fisher heirs were the heirs of Membsey and Maggie Fisher. The seven initial

Fisher heirs were C.J. Fisher, Maggie Lee Otis, Frank J. Fisher, Mabel Peterson, Horace M.

Fisher, Membsy Fisher and James M. Fisher. Membsey predeceased Maggie, and Maggie

passed away in 1962. Upon Maggie’s death, Peterson was appointed as the administratrix

of the Fisher Estate. The Fisher heirs also include Robbie Jean Holmes Ware and Dennis

Roy Holmes—the children of Peterson—as well as the other six initial heirs’ children who

were joined in this action (collectively, the “Fisher Heirs”).

¶5.    Throughout the years, W.J. Runyon used C.J. Fisher Drive to access the MSS Property

(before it was owned by MSS) and the Fisher Property to mine gravel from both properties.

Ware testified that Peterson handled all of the leases concerning the Fisher Property. She

maintained that she saw “papers” and a lease agreement that provided that Runyon could

remove sand and gravel from the Fisher Property. The chancellor, in the final amended

decree, noted the existence of two separate mineral leases (one before November 1967 and

one in 1968) between various Fisher Heirs and Runyon.1 Ware also testified that the Fisher

Estate received income from the leases from Runyon throughout the years. Janice Turner,

one of C.J. Fisher’s daughters, testified that her father also received compensation from

Runyon.2


       1
       The chancellor apparently took judicial notice of her court file. See M.R.E. 201.
On appeal, no party raises any error concerning the chancellor doing so.
       2
         There was a question at trial as to why Runyon paid C.J. Fisher. At her deposition,
Turner testified that the checks from Runyon were for C.J. Fisher periodically to visit the
asphalt plant on the MSS Property to see if the burners were still lit. At trial, Turner testified

                                                3
¶6.    At trial, Runyon’s son-in-law John Frazier also testified that Runyon used C.J. Fisher

Drive to transport gravel from the pits on the MSS Property across the Fisher Property. To

weigh the gravel trucks, Runyon installed scales on C.J. Fisher Drive on the Fisher Property.

Near the scales, Runyon had a small office with fuel pumps to fuel the trucks. During busy

times, one of Runyon’s employees was stationed there.

¶7.    Frazier agreed that Runyon did have a lease on the Fisher Property that allowed

Runyon to mine sand and gravel.3 According to Frazier, the only entities to use the road from

1972 to 2002 were Runyon and the Fisher Heirs. To Frazier’s knowledge, the Fisher Heirs

never objected to Runyon’s use of the road.

¶8.    Pete Buford claimed to have purchased the MSS Property in 2002. He admitted,

though, that the property was placed in the name of his “business partner” R.O. Henley, who

was Buford’s nephew. The 2002 deed reflects that Runyon’s widow transferred the MSS

Property to Henley.4 While Buford claimed that he “was paying the notes” and that he paid

the purchase price for the MSS Property, he admitted that there was no legal document to

show his claimed ownership interest in the MSS Property until 2008. Buford also admitted


that the compensation continued past the period of time that C.J. Fisher was checking the
burners.
       3
        In his testimony, Frazier wavered on this point. Frazier initially testified that there
was a lease on the Fisher Property before he started working for Runyon in 1972. Later,
when asked on cross-examination if a lease existed between Runyon and the Fisher Heirs,
Frazier responded, “Could be. I don’t know. I probably haven’t seen it.” On redirect
examination, Frazier again affirmed that Runyon did have a lease with the Fisher Heirs.
       4
        The record reflects that Runyon initially had leased the MSS Property. Frazier
bought the MSS Property in 1988 and sold it to Runyon. Runyon’s wife received the
property, presumably after Runyon died.

                                              4
that he did not disclose his claimed interest in the property to his wife during their divorce

because he “didn’t want to muddy the waters.”5 According to Buford, Henley “didn’t do

anything” other than hunt on the MSS Property. In 2008, Henley transferred the MSS

Property to B.P. Buford, LLC.

¶9.    From 2002 until 2014, Buford mined sand, gravel and dirt on the MSS Property.

During this period, he used C.J. Fisher Drive to access the property. Buford testified that he

believed he had a prescriptive easement over the Fisher Property.

¶10.   Early in 2002, Buford testified that one of the Fisher Heirs built a gate across C.J.

Fisher Drive. He maintained that he “snatched it down” with his truck and a chain. Buford

claimed that, fifteen minutes after he pulled the gate down “Mr. Fisher[6] showed up and he

said, who tore the gate down and I said I did. He said, I’m going to put it back up. I said,

well, I’m going to tear it back down.” At first, Buford maintained that the gate was on the

Fisher Property—not the MSS Property. He claimed it was somewhere between the scales

and Highway 27. On cross-examination, when asked whether the gate was on the Fisher

Property or the C.J. Fisher Property, Buford responded, “I don’t have any idea. I assume it


       5
         MSS argues that this Court should find that Buford held the MSS Property in
“constructive trust” from 2002 to 2008. The record testimony is clear, though, that Buford’s
acquisition of the property in Henley’s name was in order to defraud his wife in their divorce
action. Thus, we decline to find a constructive trust. Further, there is no proof in the
record—other than Buford’s testimony—that he financed the purchase. Last, the issue, as
discussed below, does not affect the disposition of the case.
       6
         The record is unclear as to who “Mr. Fisher” was. On cross-examination, Buford
stated, “He was a Fisher, but I don’t remember his name.” Buford stated that he never saw
him again and that he understood “that he’s deceased.” He also testified, “It was a real
elderly fellow. He was one of the original Fishers. He told me his name, but I don’t
remember. I never seen him before or since.”

                                              5
was between the two pieces of Fisher property.” After this incident, no one built another

gate.

¶11.    James Harrell, one of Buford’s former truck drivers, testified concerning the gate

incident. Harrell testified that Buford did pull down the gate that was across C.J. Fisher

Drive about two weeks after Buford had begun operations on the MSS Property. Harrell

admitted that he was Buford’s friend and that this was the first time since 2002 that he had

been asked to recollect the incident. Harrell also testified that the gate that Buford pulled

down was the gate on his own property line.

¶12.    In 2013, Pete Buford sued Fisher Heirs, seeking judicial recognition of an easement

over the Fisher Property. Buford later dismissed the suit, but Ware testified that the dismissal

was after the Fisher Heirs met and withdrew permission for the use of the portion of C.J.

Fisher Drive that crossed the Fisher Property to any other entities.

¶13.    B.P. Buford, LLC, conveyed the MSS Property to MSS in 2014. Under the deed of

trust, MSS’s obligation to pay Buford $32 million did not begin until MSS began to sell sand

and gravel from the MSS Property.

¶14.    The Fisher Heirs brought their complaint for declaratory judgment against Buford,

Buford Partners, LLC 7 and John Does 1–10 on August 1, 2014, in Warren County Chancery

Court. The Fisher Heirs amended their complaint on October 7, 2014, to add MSS. They

sought to have the chancery court declare the easement over the C.J. Fisher Property and the

Fisher Property invalid.



        7
            Buford and Buford Partners, LLC, were dismissed by agreed order.

                                               6
¶15.   MSS responded with its answer and counterclaim against the Fisher Heirs. MSS

claimed an easement across the C.J. Fisher Property and the Fisher Property by express grant

or, in the alternative, by prescription. The Fisher Heirs answered the counterclaim and

requested that it be dismissed.

¶16.   The suit went to trial on August 1, 2016. At trial, MSS stipulated that it did not have

an express easement over the Fisher Property. After trial, the chancellor entered a final

decree.8 Upon reconsideration, the chancellor issued an amended final decree. The original

decree and the amended final decree, which is discussed below, both found that MSS did not

have any type of easement across the Fisher Property.

¶17.   MSS now appeals from the chancellor’s determination that it does not have an

easement by prescription or necessity. In its brief, MSS raises ten issues. For clarity, we re-

frame the issues on appeal as follows:

       I.     Did the chancellor abuse her discretion in finding that MSS did not
              have a prescriptive easement across the Fisher Property?

       II.    Did the chancellor abuse her discretion in finding that MSS did not
              have an easement by necessity across the Fisher Property?

                                  STANDARD OF REVIEW

¶18.   This Court has described its standard of review of a chancellor’s decision:

       “A chancellor’s findings of fact will not be disturbed unless manifestly wrong
       or clearly erroneous. However, the Court will not hesitate to reverse if it finds
       the chancellor’s decision is manifestly wrong, or that the court applied an
       erroneous legal standard. A chancellor’s conclusions of law are reviewed de

       8
        The chancellor granted MSS’s counterclaim to the extent that it possessed an
easement across the C.J. Fisher Property, as C.J. Fisher had granted an express easement to
John Frazier in 1988. No party appealed this portion of the judgment.

                                              7
       novo.”

Paw Paw Island Land Co. v. Issaquena & Warren Ctys. Land Co., LLC, 51 So. 3d 916, 923

(Miss. 2010) (quoting Lowrey v. Lowrey, 25 So. 3d 274, 285 (Miss. 2009)).

                                        ANALYSIS

       I.       Did the chancellor abuse her discretion in finding that MSS did not
                have a prescriptive easement across the Fisher Property?

¶19.   MSS argues that the chancellor abused her discretion in determining that MSS was

not entitled to an easement by prescription. MSS maintains it was entitled to a presumption

of hostility under McCain v. Turnage, 117 So. 2d 454, 455 (1960). In the alternative, MSS

claims Buford’s use of C.J. Fisher Drive from 2002 to 2014 satisfied the hostility

requirement of a prescriptive easement.

¶20.   This Court has described the law governing prescriptive easements:

       To establish a prescriptive easement, use must be proven by
       clear-and-convincing evidence. Each of the following elements must be met
       by the same clear and convincing standard. The use must be: (1) open,
       notorious, and visible; (2) hostile; (3) under claim of ownership; (4) exclusive;
       (5) peaceful; and (6) continuous and uninterrupted for ten years. Sharp v.
       White, 749 So. 2d 41, 42 (Miss.1999). Use by express or implied permission
       or license, no matter how long continued, cannot ripen into an easement by
       prescription since adverse use is lacking. Id. Whether use is prescriptive or
       permissive is ordinarily a question of fact to be determined by the chancellor.
       Id. at 43.

Paw Paw Island, 51 So. 3d at 923–24. Here, the chancellor found that MSS had failed to

show that its use was hostile to the Fisher Heirs.

¶21.   Sufficient record evidence supports the chancellor’s conclusion such that we cannot

say that this finding by the chancellor was manifestly wrong. As her last finding of fact, the



                                              8
chancellor determined that “[t]he initial use by [MSS’s] predecessors was permissive.”9

Ware testified that she had seen lease documents that demonstrated that the Fisher Property

was used with permission. In addition, the chancellor recognized that a lease between

Runyon, C.J. Fisher and others was referenced in an assignment of a gravel and sand lease

that Peterson accepted in November 1967. The chancellor also found another mineral lease

between Runyon and the Fisher Heirs in 1968. Frazier also admitted that Runyon leased the

Fisher Property from the Fisher Heirs. Further, as the chancellor recognized, Frazier’s

ineffectual attempt to obtain an express easement over the Fisher Property evidences that the

property was used by permission. Last, Ware testified that the Fisher Estate received regular

payments from Runyon, and Turner maintained that Runyon paid her father C.J. Fisher

throughout the years.

¶22.   The evidence of the various lease agreements also is proof of MSS’s predecessors’

belief that they needed the Fisher Heirs’ permission to use C.J. Fisher Drive. At the least,

Runyon and Frazier functioned under the belief that they needed permission to use C.J.

Fisher Drive. In other words, they did not believe they had a claim of right over the alleged

easement. As such, we cannot say that the chancellor erred in determining that the initial use

       9
         According to Ware, Runyon used C.J. Fisher Drive by permission only. In fact,
Ware testified that all use of C.J. Fisher Drive by any party throughout the years was by
permission. This portion of Ware’s testimony, though, is subject to exclusion due to MSS’s
objection on the grounds of hearsay, as Ware admitted that she was not present when
permission was given to Runyon to use C.J. Fisher Drive by means of the lease agreements
and was told of the permission only after the fact by Peterson. As the statements are
unnecessary to support the chancellor’s decision, we decline to address whether or not the
chancellor properly admitted them under the catchall exception to the hearsay rule. See
M.R.E. 804(b)(5). Even without considering this testimony, there is sufficient evidence to
affirm the chancellor’s decision.

                                              9
of C.J. Fisher Drive over the Fisher Property was by permission.

¶23.   MSS’s argument that the lease on the Fisher Property was only to remove gravel from

the Fisher Property and not to transport gravel from the MSS Property across the Fisher

Property is unavailing. It was undisputed at trial that Runyon installed and regularly used

scales and a small office on the Fisher Property for his entire operation on the Fisher Property

and the MSS Property. Thus, the chancellor’s finding that “[t]he use in this matter was either

implied by the lease or licensed by the lease” is not manifestly wrong.

¶24.   In her conclusions of law, the chancellor stated, “At the beginning of the use of the

Fisher Heirs[’] land, there was a lease by W.J. Runyon and Son to recover sand and gravel

from the heir land.” This conclusion that a lease existed at the beginning of the use of C.J.

Fisher Drive is unsupported by the evidence but does not affect our disposition.10 The

chancellor, though, correctly found that “[i]f permission is granted to use the road, as was

here, that permission will never ripen into a prescriptive easement.” This conclusion is

supported by sufficient record evidence such that we cannot day that it is manifestly wrong.

¶25.   MSS claims the chancellor erred by not applying the presumption of hostility espoused

in McCain. McCain, 117 So. 2d at 455. In McCain, this Court held that “where . . . a use

of the lands of another for roadway purposes has been open, visible, continuous, and

unmolested since some point in time anterior to the memory of aged inhabitants of the

community, such use will be presumed to have originated adversely.” Id. In McCain, we

recognized that

       10
       While Ware testified that her knowledge of a lease between the Fisher Heirs and
Runyon was “[b]ased on papers I’d seen,” she did not testify when she had seen the lease.

                                              10
       The road, the right to whose use across appellees’ land is the subject of this
       case, has been used by appellants and their predecessors in title, and by other
       persons and members of the public who had business in the neighborhood,
       openly, visibly, continuously, and without permission of appellees or their
       predecessors in title, and without molestation, for more than fifty years.

Id. at 454–55.

¶26.   We find MSS’s argument that the McCain presumption should apply here

unpersuasive. The McCain Court narrowly tailored the presumption to the record before it.

Id. at 454–55.     There, the use had been “without permission of appellees or their

predecessors in title, and without molestation, for more than fifty years.” Id. at 455. Further,

this evidence, in McCain, was “without dispute” in the record. Id. at 454. In contrast, the

record here is disputed as to initial permission and conceded against MSS as to subsequent

permission. Unlike the claimant in McCain, it is undisputed in the record that MSS’s

predecessors—for a significant period of time—used C.J. Fisher Drive with permission.

¶27.   Even if the McCain presumption should have been applied, any error on the part of

the chancellor does not affect the outcome of the case, as the 1967 lease would have rebutted

the presumption. While MSS cites Wilson v. McElyea, 815 So. 2d 462, 464-465 (Miss. Ct.

App. 2002), for the proposition that unilateral permission cannot subsequently convert hostile

intent, the lease would have been a bilateral acknowledgment of permission between the

parties. Further, MSS had the burden to establish that it was entitled to the presumption and

the burden to establish that the presumption satisfied the prescriptive period. On this record,

there is insufficient evidence to find that the chancellor would have abused her discretion had

she first applied the McCain presumption and then found that the 1967 lease converted the



                                              11
hostile intent to permissive use by MSS’s predecessors.

¶28.   Also, the chancellor did not err in determining that Buford’s account of having to tear

down a gate on the Fisher Property was insufficient to show hostility. Again, the elements

of a prescriptive easement must be proven by “clear-and-convincing evidence.” Paw Paw

Island, 51 So. 3d at 923–24. It is not at all clear from the record where this gate was on the

various properties. Buford admitted that he did not know which specific piece of property

that the gate was on, and Harrell testified that the gate was on Buford’s property line.

Further, even Buford was unsure as to which Fisher Heir had erected the gate. He also

claimed to have never seen him before or after the event but knew that he had passed away.

¶29.   Sufficient evidence in the record supports the chancellor’s findings and conclusions

of law concerning the prescriptive easement. We cannot say that the chancellor erred in her

ruling; thus, we affirm the determination that MSS does not have a prescriptive easement.

       II.    Did the chancellor abuse her discretion in finding that MSS did not
              have an easement by necessity across the Fisher Property?

¶30.   MSS contends that it never has asserted a claim for an easement by necessity. It

argues that the chancellor erred in ruling on the issue. The Fisher Heirs acknowledge MSS’s

claim on appeal that it never sought an easement by necessity and do not argue that MSS

sought such an easement at trial.

¶31.   In their complaint, though, the Fisher Heirs sought “declaratory relief to properly

adjudicate that subject easement over the property is invalid.” The Fisher Heirs claimed that

they “would further show that the Defendants are not entitled to an easement by necessity as

there is other access to the Defendant[’]s property.” In its counterclaim, MSS claimed an


                                             12
easement, first, by express grant (which it later abandoned during the trial) and, second, by

prescription. MSS framed its claim of an express easement with some terms that suggested

an easement by necessity but did not claim an easement by necessity. At trial, evidence was

introduced concerning alternative access to the MSS Property. In the final decree, the

chancellor found:

       Defendants also fail to establish an easement by necessity because there are
       other ways to access the pit. In addition, and importantly, Defendants failed
       to prove the pit and the Fisher Heir property were once joined as a common
       property. Burnham v. Kwentus, 174 So. 3d 286 (Miss. Ct. App. 2015).

¶32.   “An easement by necessity requires proof that (1) the easement is necessary; (2) the

dominant and servient estates were once part of a commonly owned parcel; (3) the implicit

right-of-way arose at the time of severance from the common owner.” Borne v. Estate of

Carraway, 118 So. 3d 571, 584 (Miss. 2013) (citing Leaf River Forest Prods., Inc. v.

Rowell, 819 So. 2d 1281, 1284 (Miss. Ct. App. 2002)).

¶33.   We affirm the chancellor’s determination that MSS did not have an easement by

necessity, as the Fisher Heirs requested that the chancellor “adjudicate the subject easement”

and the record supports the chancellor’s ultimate conclusion. While the chancellor focused

on the lack of evidence as to the second element of an easement by necessity, we will focus

on the proof offered by the Fisher Heirs to demonstrate that the first element was not met.11



       11
         The chancellor’s finding that MSS had offered no proof at trial as to the second
element improperly shifted the burden of proof from the Fisher Heirs to MSS. The Fisher
Heirs bore the burden at trial on this issue, as they requested that the issue of an easement
by necessity be adjudicated. The Fisher Heirs, though, ultimately met their burden by
entering evidence that showed that the first element of an easement by necessity was not
met.

                                             13
Sufficient record evidence of alternative access to the MSS Property exists so that we cannot

say that the chancellor was manifestly wrong.

¶34.   At trial, the Fisher Heirs introduced a tax map that demonstrated that C.J. Fisher Drive

crossed the MSS Property, continued through two other parcels and joined Halls Ferry Road.

Frazier also testified that, at some point in the past, there had been an alternative access to

the MSS Property. Frazier maintained that this access was through another entity’s property

and had not been used since Runyon’s company shut down in 2001 or 2002. Frazier

conceded that Runyon had a “right-of-way” with the property owner in the past. Buford

supported Frazier’s testimony that someone else owned the access to the southern side of the

MSS Property. Buford claimed that there was “[n]ot . . . a road, but it’s a path down through

there.” Further, Dennis Roy Holmes, Peterson’s son, testified that a gravel road was visible

from Halls Ferry Road, leading to the gravel pits on the MSS Property. In light of this record

evidence, we cannot determine that the chancellor erred in ruling that MSS did not have an

easement by necessity.12

¶35.   MSS hotly contests the introduction of the tax map by the Fisher Heirs’ counsel. In



       12
           The Fisher Heirs certainly did not address each element of an easement by
necessity. This was unnecessary for them to succeed, however, as they sought to have the
chancellor determine that an easement by necessity was not merited. While there may be
questions as to whether the alternative access exists, what condition it is in and whether
MSS has permission or an easement over the other landowner’s property, there is sufficient
evidence in the record before us concerning alternative access. Thus, we are unable to find
that the chancellor was manifestly wrong in determining that MSS had alternative access to
the MSS Property. It is bedrock law that “‘[a] chancellor sits as a fact-finder and in
resolving factual disputes, is the sole judge of the credibility of witnesses.’” Tice v.
Shamrock GMS Corp., 735 So. 2d 443, 444 (Miss. 1999) (quoting Murphy v. Murphy, 631
So. 2d 812, 815 (Miss. 1994)).

                                              14
its statement regarding oral argument, MSS claims that counsel for the Fisher Heirs knew or

should have known that the tax map was inaccurate before entering it and relying on it. MSS

also claims that Holmes “testified falsely that the road existed.” These claims, however, are

not properly before us. MSS did not make any contemporaneous objection to the evidence,

did not cross-examine Holmes and did not raise any of these issues in its post-trial motion

to reconsider the judgment. MSS now claims that it could not have objected to the tax map,

as the Fisher Heirs introduced it for the purpose of proving the title to the property. This fact

did not relieve MSS’s duty to object to the use of the map when it was used outside the

purpose for which it was introduced. Further, MSS did file a motion to reconsider the

judgment but did not raise any issues concerning the tax map or other alternative-access

evidence. See Anderson v. LaVere, 136 So. 3d 404, 410 (Miss. 2014) (“We will not consider

issues raised for the first time on appeal.”).

¶36.   The issue of an easement by necessity, while not thoroughly presented by the parties,

was before the chancellor for determination. The record contains sufficient evidence such

that we cannot find that the chancellor was manifestly wrong in determining that MSS did

not merit an easement by necessity. Thus, we affirm the chancellor’s decree here.

                                       CONCLUSION

¶37.   For the above reasons, we affirm. Sufficient evidence exists in the record to support

the chancellor’s determination that MSS’s predecessors did not obtain an easement by

prescription. The record also is sufficient to support the chancellor’s finding that MSS did

not merit an easement by necessity.



                                                 15
¶38.   AFFIRMED.

   WALLER, C.J., RANDOLPH AND KITCHENS, P.JJ., KING, COLEMAN,
MAXWELL, BEAM AND ISHEE, JJ., CONCUR.




                             16